DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–21 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0340292 A1.

Information Disclosure Statement
The information disclosure statements filed on 03 May 2022 do not fully comply with the requirements of 37 CFR 1.98(b) because:
CN 203226297 U, cited on page 3, is not relevant to the instant application and should not be cited. CN 203226297 U is directed to an ankle protector and does not include any subject matter relevant to the instant application.
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

The information disclosure statement (IDS) submitted on 03 February 2022 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The single view used in the application to illustrate the claimed invention is numbered and uses the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ETHYLENE-ALKENE COPOLYMER WITH REDUCED SHUTDOWN TEMPERATURE, POROUS MEMBRANE, AND BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
The single view used in the application to illustrate the claimed invention is referred to as "FIG. 1" in paragraph [0017]. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1). The single view used in the application to illustrate the claimed invention should not be referred to as "FIG. 1" in paragraph [0017].
The single view used in the application to illustrate the claimed invention is referred to as "FIG. 1" in paragraph [0081]. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1). The single view used in the application to illustrate the claimed invention should not be referred to as "FIG. 1" in paragraph [0081].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 10, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "generally greater than about 250 microns." The term "generally" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the high density polyethylene copolymer particles" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the step of removing" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7, 10, 13–15, and 18–21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al. (US 2010/0040953 A1, hereinafter Takata).
Regarding claim 1, Takata discloses a polymer composition for producing gel extruded articles comprising:
a plasticizer (see B, [0177]);
a high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0177]),
the comonomer comprising an alkene containing 4 to 12 carbon atoms (see 1-butene, [0177]).
Regarding claim 2, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the high density polyethylene copolymer contains the comonomer in an amount from about 0.01% to about 25% by weight (TABLE 1, [0174]).
The SCB/1000 C in Table 1 corresponds to a comonomer in an amount from about 1% to about 3% by weight.
Regarding claim 3, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the comonomer comprises 1-hexene (see α-olefins, [0023]).
Regarding claim 4, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the comonomer comprises 1-butene (TABLE 1, [0174]).
Regarding claim 5, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the comonomer comprises 1-octene, 1-pentene, or 1-decene (see α-olefins, [0023]).
Regarding claim 6, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the polymer composition contains a single polyolefin polymer (TABLE 1, [0174]),
the single polyolefin polymer comprising the high density polyethylene copolymer (TABLE 1, [0174]).
Regarding claim 7, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the shutdown temperature is at least 1.4° C lower than a polymer composition where the high density polyethylene copolymer is replaced by a similar high density polyethylene homopolymer not modified by an alpha olefin comonomer (TABLE 1, [0174]).
Regarding claim 10, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the high density polyethylene copolymer particles are present in the composition in an amount up to about 50% by weight (TABLE 1, [0177])  
Regarding claim 13, Takata discloses all claim limitations set forth above and further discloses a polymer composition:
wherein the high density polyethylene copolymer is a Ziegler-Natta catalyzed high molecular weight polyethylene (see solid catalyst, [0174]).
Regarding claim 14, Takata discloses a process for producing polymer articles comprising:
forming a polymer composition into a gel-like composition (see resin composition, [0177]);
extruding the gel-like composition through a die to form a polymer article, the polymer article comprising fibers or a film (see extruder, [0117]),
wherein the polymer composition comprises a plasticizer (see B, [0177]); a high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0177]), the comonomer comprising an alkene containing 4 to 12 carbon atoms (see 1-butene, [0177]).
Regarding claim 15, Takata discloses all claim limitations set forth above and further discloses a process, further comprising:
a step of removing at least part of the plasticizer from the polymer article (see extracting, [0177]).
Regarding claim 18, Takata discloses a porous membrane comprising:
a high density polyethylene copolymer (see A, [0177]),
the high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0177]),
the comonomer comprising an alkene (see A, [0177]); and
wherein the porous membrane exhibits a shutdown temperature of 133° C. or less when measured according to an Impedance Test (TABLE 1, [0166]).
Regarding claim 19, Takata discloses all claim limitations set forth above and further discloses a porous membrane:
wherein the porous membrane is a single layer membrane (TABLE 1, [0177]).
Regarding claim 21, Takata discloses all claim limitations set forth above and further discloses a porous membrane:
wherein the comonomer comprises 1-hexene or 1-butene (see A, [0177]),
the high density polyethylene copolymer having a melting temperature of less than 133° C (TABLE 1, [0177]),
the comonomer content being from about 0.05 mol % to about 3.5 mol % (TABLE 1, [0177]),
the polyethylene copolymer having a bulk density of 0.41 g/cm3 or less (see bulk specific gravity; [0176], [0179]),
the high density polyethylene copolymer having a viscosity number of from about 500 mL/g to about 6,000 mL/g (TABLE 1, [0177]).
The SCB/1000 C in TABLE 1 corresponds to a comonomer in an amount from about 0.87 mol% to about 1.5 mol%; and the intrinsic viscosity in TABLE 1 corresponds to a viscosity number of from about 930 mL/g to about 1310 mL/g.
Regarding claim 20, Takata discloses a battery comprising an anode, a cathode, and a porous membrane positioned between the anode and the cathode (see battery, [0136], wherein the porous membrane comprises:
a high density polyethylene copolymer (see A, [0177]),
the high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0177]),
the comonomer comprising an alkene (see A, [0177]); and
wherein the porous membrane exhibits a shutdown temperature of 133° C. or less when measured according to an Impedance Test (TABLE 1, [0166]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2010/0040953 A1) as applied to claim(s) 1 above, and further in view of Fujihara (JP 2014-133874 A).
Regarding claims 8, Takata discloses all claim limitations set forth above, but does not explicitly disclose a polymer composition:
wherein the high density polyethylene copolymer comprises particles having a median particle size based on volume of less than about 250 microns, and generally greater than about 50 microns.
Fujihara discloses a polymer composition comprising a high density polyethylene copolymer comprises particles having a median particle size based on volume of less than about 250 microns, and generally greater than about 50 microns (see average particle diameter, [0028]); to improve the long-term stability of the porous membrane obtained from the polymer composition (see long-term stability, [0009]). Takata and Fujihara are analogous art because they are directed to ethylene polymers used for porous membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the high density polyethylene copolymer of Takata with the median particle size of Fujihara in order to improve the long-term stability of the porous membrane obtained from the polymer composition.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2010/0040953 A1) as applied to claim(s) 1 above, and further in view of Tonen Chemical Corporation (EP 2111915 A1, hereinafter Tonen).
Regarding claim 9, Takata discloses all claim limitations set forth above, but does not explicitly disclose a polymer composition:
wherein the high density polyethylene copolymer has a number average molecular weight of greater than about 500,000 g/mol, and less than about 15,000,000 g/mol.
Tonen discloses a polymer composition comprising a high density polyethylene copolymer having a number average molecular weight of less than about 2,000,000 g/mol ([0018], [0020]) to improve the permeability and pin puncture strength (see microporous membranes, [0007]). Takata and Tonen are analogous art because they are directed to ethylene polymers used for porous membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the high density polyethylene copolymer of Takata with number average molecular weight of Tonen in order to improve the permeability and pin puncture strength.
Although Tonen does not explicitly disclose a range of about 500,000 g/mol, and less than about 15,000,000 g/mol, Tonen does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Claim(s) 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2010/0040953 A1) as applied to claim(s) 1 and 14 above, and further in view of Murata et al. (US 2015/0050545 A1, hereinafter Murata).
Regarding claims 11 and 12, Takata discloses all claim limitations set forth above, but does not explicitly disclose a polymer composition:
wherein the plasticizer comprises mineral oil, a paraffinic oil, a hydrocarbon, an alcohol, an ether, an ester, or mixtures thereof; and
wherein the plasticizer comprises decaline, xylene, dioctyl phthalate, dibutyl phthalate, stearyl alcohol, oleyl alcohol, decyl alcohol, nonyl alcohol, diphenyl ether, n-decane, n-dodecane, octane, nonane, kerosene, toluene, naphthalene, tetraline, monochlorobenzene, camphene, methane, dipentene, methylcyclopentandiene, tricyclodecane, 1,2,4,5-tetramethyl-1,4-cyclohexadiene, or mixtures thereof.
Murata discloses a polymer composition comprising a plasticizer selected from mineral oil, a paraffinic oil, a hydrocarbon, an alcohol, an ether, an ester, or mixtures thereof (see plasticizer, [0056]); and wherein the plasticizer comprises decaline, xylene, dioctyl phthalate, dibutyl phthalate, stearyl alcohol, oleyl alcohol, decyl alcohol, nonyl alcohol, diphenyl ether, n-decane, n-dodecane, octane, nonane, kerosene, toluene, naphthalene, tetraline, monochlorobenzene, camphene, methane, dipentene, methylcyclopentandiene, tricyclodecane, 1,2,4,5-tetramethyl-1,4-cyclohexadiene, or mixtures thereof (see plasticizer, [0056]) to improve the uniformity of the stretching (see uniform stretching, [0057]). Takata and Murata are analogous art because they are directed to ethylene polymers used for porous membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer composition of Takata with the plasticizer of Murata in order to improve the uniformity of the stretching.
Regarding claim 16 and 17, Takata discloses all claim limitations set forth above, but does not explicitly disclose a process:
wherein an extraction solvent is added to the polymer composition during the process in order to facilitate removal of the plasticizer from the polymer article; and
wherein the extraction solvent comprises dichloromethane.
Murata discloses a process for producing a polymer article comprising adding an extraction solvent to a polymer composition during the process in order to facilitate removal of the plasticizer from the polymer article (see extraction, [0065]); and wherein the extraction solvent comprises dichloromethane (see methylene chloride, [0065) to improve the uniformity of the stretching (see uniform stretching, [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer composition of Takata with the plasticizer and extraction step of Murata in order to improve the uniformity of the stretching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoshida (JP 2003-105120 A) discloses low molecular weight polyethylene is a plasticizer (see low molecular weight polyethylene, [0009]).
Takata (US 2006/0234031 A1) discloses a polymer composition for producing gel extruded articles comprising a plasticizer (see B, [0166]); a high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0166]), the comonomer comprising an alkene containing 4 to 12 carbon atoms (see 1-butene, [0166]).
Takata (US 2010/0015515 A1) discloses a polymer composition for producing gel extruded articles comprising a plasticizer (see B, [0224]); a high density polyethylene copolymer formed from ethylene and a comonomer (see A, [0224]), the comonomer comprising an alkene containing 4 to 12 carbon atoms (see 1-butene, [0224]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725